Citation Nr: 1719969	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran has active duty service from April 1968 to January 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was denied entitlement to a TDIU in an RO decision in March 2010. The Veteran appealed the decision and provided additional evidence to the RO.

In a June 2016 decision, the RO granted the Veteran TDIU effective August 11, 2014.


FINDINGS OF FACT

1. A June 2016 RO decision granted the Veteran's claim for entitlement to TDIU, the Veteran did not file a notice of disagreement regarding any finding made in that decision 

2. The claim of entitlement to a total disability rating based on individual unemployability is moot.


CONCLUSION OF LAW

The Board lacks jurisdiction over the TDIU claim because that claim has been granted and rendered moot. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As previously mentioned in the Introduction, the Veteran's claim for TDIU was granted in a rating decision issued by the AOJ in June 2016. The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202. 

Here, as a result of the AOJ's action in awarding the Veteran the benefit sought (a TDIU) with no appeal by the Veteran of that decision, such as the effective date assigned for the benefit, there no longer remains a case or controversy with respect to this claim. Therefore, the Board lacks jurisdiction over the issue because it has been granted and rendered moot on appeal. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202. Therefore, dismissal of this claim is warranted.

The Board does not wish to suggest that the Veteran cannot file a formal claim of earlier effective date; indeed, should he choose to do so, he is invited to file the appropriate claim with the agency of original jurisdiction (AOJ). In any event, the Board notes that the Veteran's TDIU was granted and therefore a claim of entitlement to TDIU is moot. 


ORDER

Entitlement to TDIU is dismissed as moot.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


